Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim features of a map confirmation procedure, the map confirmation procedure comprising: controlling the self-moving device to move along the working area boundary based on the working area map, and receiving a confirmation signal from a user to complete the map confirmation procedure; wherein the map confirmation procedure keeps a cutting assembly of the self-moving device from operating, and a working procedure, the working procedure comprising: controlling the self-moving device to move within the working area defined by the working area map and to execute the working task; in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record. 
The best art found, cited below, were either directed to autonomous mowing using sensors (without a map determination and confirmation feature) or an autonomous mowing system using a boundary system in order to map a lawn for efficient mowing, however, these references did not teach preventing the autonomous mower from cutting in order to follow a cutting path from a user to safely map a boundary and then perform a cutting operation based on the non-cutting mapping operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Brown et al. (U.S. Patent No. 10,188,029) teaches a method of generating a three-dimensional map of a lawn and its use to improve mowing efficiency.
Einecke et al. (U.S. Publication No. 2018/0077860) teaches a robotic gardening device and method for controlling the same.

Balutis et al. (U.S Publication No. 2016/0165795) teaches robot lawnmower mapping.
Churavy et al. (U.S Publication No. 2017/0322562) teaches an autonomous mower navigation system and method. 
Grufman et al. (U.S Publication No. 2017/0364088) teaches a robotic vehicle learning site boundary.
Liu et al. (U.S Publication No. 2018/0370376) teaches an autonomous mobile device and wireless charging system.
Shimamura et al. (U.S Publication No. 2019/0304211) teaches an unmanned work system, management server, and unmanned work machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M GARTRELLE/
Examiner, Art Unit 3661
10/19/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661